

	

		III

		109th CONGRESS

		1st Session

		S. RES. 156

		IN THE SENATE OF THE UNITED STATES

		

			May 25, 2005

			Mr. Durbin (for himself,

			 Mr. Smith, Mrs.

			 Lincoln, Mrs. Dole, and

			 Mr. Leahy) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating June 7, 2005, as National Hunger

		  Awareness Day and authorizing that the Senate offices of Senators

		  Gordon Smith, Blanche L. Lincoln, Elizabeth Dole, and Richard J. Durbin be used

		  to collect donations of food from May 26, 2005, until June 7, 2005, from

		  concerned Members of Congress and staff to assist families suffering from

		  hunger and food insecurity in the Washington, D.C. metropolitan

		  area.

	

	

		Whereas food insecurity and hunger are a fact of life for

			 millions of low-income Americans and can produce physical, mental, and social

			 impairments;

		Whereas recent census data show that almost 36,300,000

			 people in the United States live in households experiencing hunger or food

			 insecurity;

		Whereas the problem of hunger and food insecurity can be

			 found in rural, suburban, and urban America, touching nearly every American

			 community;

		Whereas although substantial progress has been made in

			 reducing the incidence of hunger and food insecurity in the United States,

			 certain groups, including the working poor, the elderly, homeless people,

			 children, migrant workers, and Native Americans remain vulnerable to hunger and

			 the negative effects of food deprivation;

		Whereas the people of the United States have a long

			 tradition of providing food assistance to hungry people through acts of private

			 generosity and public support programs;

		Whereas the United States Government, through Federal food

			 assistance programs like the Federal Food Stamp Program, child nutrition

			 programs, and food donation programs, provides essential nutrition support to

			 millions of low-income people;

		Whereas there is a growing awareness of the important

			 public and private partnership role that community-based organizations,

			 institutions of faith, and charities provide in assisting hungry and food

			 insecure people;

		Whereas more than 50,000 local community-based

			 organizations rely on the support and efforts of more than 1,000,000 volunteers

			 to provide food assistance and services to millions of vulnerable

			 people;

		Whereas a diverse group of organizations have documented

			 substantial increases in requests for emergency food assistance over the past

			 year; and

		Whereas all Americans can help participate in hunger

			 relief efforts in their communities by donating food and money, volunteering,

			 and supporting public policies aimed at reducing hunger: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)designates June

			 7, 2005, as National Hunger Awareness Day;

			(2)calls upon the

			 people of the United States to observe National Hunger Awareness

			 Day—

				(A)with appropriate

			 ceremonies, volunteer activities, and other support for local antihunger

			 advocacy efforts and hunger relief charities, including food banks, food rescue

			 organizations, food pantries, soup kitchens, and emergency shelters; and

				(B)with the

			 year-round support of programs and public policies that reduce hunger and food

			 insecurity in the United States; and

				(3)authorizes the

			 offices of Senators Smith, Lincoln, Dole, and Durbin to collect donations of

			 food from May 26, 2005, until June 7, 2005, from concerned Members of Congress

			 and staff to assist families suffering from hunger and food insecurity in the

			 Washington, D.C. metropolitan area.

			

